DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a as being anticipated by Makhoulian, US 9295309 B1.  Makhoulian, ‘309 discloses an earring system with two disc magnets (21, 24).  Each magnet has an aperture (16, 26) that receives a post/rod (18).  The magnets are oriented to be magnetically attracted to one another along the post.  The post (18) is secured in the aperture in base of the earring (11) to prevent sliding or movement between the base and the post.  The aperture in the ornament allows insertion and sliding between the post/rod and its aperture.

    PNG
    media_image1.png
    502
    478
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Makhoulian, US 9295309 B1. 
Regarding claim 2, Makhoulian, ‘309 discloses that the post/rod is attached to the aperture in the base of the earring.  However, it fails to specifically state how it is secured.  It is common knowledge that the post/rod can be secured in the aperture via friction fit/interference fit, adhesive or solder.  Therefore, it would have been obvious to secure the post/rod by mechanical friction fit in order to secure the post to the aperture in the base in an efficient and secure manner.
Regarding claim 3, Makhoulian discloses magnets.  However, the claim requires that the magnets are of the rare earth variety.  Rare earth magnetics are old and well-known magnets for use in jewelry for the strength of their magnet force in such a small volume.  Therefore, it would have been obvious to use rare earth magnets in Mahoulian’s jewelry to reduce the size of the magnet and increase the force of retention to prevent unwanted separation between the base and the ornament.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pickering, US 2005/0120743 A1 in view of Makhoulian, US 9295309 B1.  Pickering disclose a method of securing an earring to the ear of a wearer with magnetism between the earring and the clutch (Figure 2C).

    PNG
    media_image2.png
    222
    138
    media_image2.png
    Greyscale

.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677



/JACK W LAVINDER/Primary Examiner, Art Unit 3677